DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-017
November 8, 2002
Dear State Medicaid and State Children's Health Insurance Program Directors:
We are writing you to alert you of the critical need for your state to submit and certify its
applicable Medicaid and State Children's Health Insurance Program (SCHIP) fourth quarter
expenditure reports for federal fiscal year (FY) 2002 by November 30, 2002. As described
below, this is necessary to ensure that the full and correct amount of SCHIP funds are available
for your state through the end of FY 2002, and to enable us to implement the redistribution
process for the unexpended FY 2000 SCHIP allotments.
Under the SCHIP statute (title XXI of the Social Security Act (the Act)), states are provided
federal funds through the mechanism of federal fiscal year specific and state specific allotments,
for the purpose of enabling them to provide health insurance for uninsured low-income children.
Generally, each state's fiscal year specific SCHIP allotment is available for expenditure by the
state only for a 3-year "period of availability," the fiscal year in which the allotments were
allotted and the two succeeding fiscal years, after which any unexpended amounts of such
allotment are redistributed. The 3-year period of availability for states' FY 2000 SCHIP
allotments ended at the end of FY 2002, that is, on September 30, 2002.
Also, under the current SCHIP statute, states’ unexpended FY 1998 and FY 1999 redistributed
and retained allotment amounts are only available to states through the end of FY 2002.
Sometime after the end of FY 2002 pursuant to receipt of the FY 2002 fourth quarter expenditure
reports, we will need to close the states’ payment accounts related to the unexpended FY 1998
and 1999 SCHIP funds. Since, under current statute these funds are no longer available for
matching states expenditures for periods after the end of FY 2002, it is very important that states
report the full and correct amount of expenditures through the fourth quarter of FY 2002.
Furthermore, Congress is currently considering legislation affecting SCHIP funds for FYs 1998,
1999, and 2000, potentially to extend their availability beyond FY 2002. Whether or not
Congress acts to extend these funds, it is important for states to report the full amount of their
SCHIP expenditures through the fourth quarter of FY 2002.
Under current statute, for the FY 2000 funds redistribution process the Centers for Medicare &
Medicaid Services (CMS) must determine the amounts of states' unexpended FY 2000 SCHIP
allotments remaining at the end of FY 2002 after application of the relevant states' expenditures
through the end of FY 2002, as reported by states no later than November 30, 2002. Based on
this determination, states that have fully expended their FY 2000 allotments by the end of FY
2002 will be eligible to receive a redistribution from the pool of the total unexpended FY 2000
allotments. We have established this FY 2002 fourth quarter expenditure report cutoff date for

Page 2 - State Medicaid and State Children's Health Insurance Program Directors
states to submit their expenditures in order to implement a redistribution process as early as
possible in FY 2003. This is because under the existing SCHIP statute states receiving
redistribution funds have only until the end of the fiscal year of the redistribution to expend such
funds.
As described above, in order for CMS to fully consider all states' applicable expenditures in
determining states' FY 2000 redistributed allotment amounts, it is critical that your state submit
and certify its FY 2002 fourth quarter Medicaid and SCHIP expenditure report(s) no later than
November 30, 2002, through the Medicaid and State Children's Health Insurance Program
Budget and Expenditure System (MBES/CBES). Failure by a state to report these expenditures,
could result in no or a lower amount of redistributed FY 2000 allotment funds for such state
because the amount of that state's FY 2000 redistributed allotment amounts would be based only
on the (lower) amounts reported through that date.
For a brief period of time after November 30, 2002, as CMS begins the FY 2000 redistribution
process, the MBES/CBES will not be accessible to any state with respect to expenditure forms
only. We will notify all users by e-mail once the MBES/CBES is again accessible for
expenditure reporting. When the MBES/CBES reopens, the state may not make any changes to
its fourth quarter FY 2002 or prior expenditure reports that affect SCHIP expenditures (this
includes Medicaid SCHIP). However, the fourth quarter FY 2002 expenditure reports will be
accessible for a state to add or modify only its non-SCHIP Medicaid expenditures.
The CMS regional office responsible for your state will be working with you to ensure timely
submission of these expenditure reports. If you have any questions regarding this issue, please
contact your CMS regional office.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Brett Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association

Page 3 - State Medicaid and State Children's Health Insurance Program Directors
Matt Salo
Director of Health Legislation
National Governors Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council

